DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-5, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Bris et al. (US 2014/0326734) in view of Tozzi “Inkjet Decoration of Ceramic Tiles” and Cosentino (US 6720065) and Lovenich (US 2013/0261261). 
Le Bris al. discloses a process for coating a heat-stable coating onto the surface of a heating article having two opposite surfaces (see abstract). The coating is applied using inkjet printing (see 0001). The ink jet decoration can comprise a binder (see 0019, 0028). The coating comprises a heat-stable binder such as fluorocarbons, silicones, etc. (see 0030). The ink jet decoration composition is formed of a pigment paste, which comprises 2-50% of the ink (see 0094). The paste comprises 10-70% of pigment) therefore the dry content would be in the range of 7-35% which overlaps the claimed range of greater than or equal to 30%. It has been established that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Le Bris et al. fails to teach the nozzle aperture size is greater than 100 microns and less than or equal to 1.5 mm or a thickness of the layer is between 20 – 200 microns as required by claim 1 and a thickness greater than 0.1 – 1000 microns as required by claim 9.
Tozzi discloses machines used to apply inkjet decoration to ceramic tiles. Tozzi discloses a machine that is capable of providing the coating at a rate of 1000 drops per second. The nozzles have a diameter of about 0.5 mm (500 microns) and is able to use inks having particles with a diameter up to 10 microns (see spray on demand).
It would have been obvious to one having ordinary skill in the art to modify the process of Le Bris et al. to include nozzle sizes within the as taught by Tozzi. One would have been motivated to do so since both are directed to decorating ceramic material using inkjet printing where Le Bris is silent as to the size of the nozzles used where Tozzi discloses an operable nozzle size used to deposit inks onto ceramic substrates.
As to the thickness limitation, Le Bris et al. is silent as to the thickness of the decoration. 
Cosentino discloses a decorative panel for appliances (see abstract) The appliance can be a kitchen appliance having a decorative surface (see col. 1, line 15). Costentino further teaches the decoration can have a thickness of 48 or 72 microns (see Table 1).  Costentino fails to teach inkjet printing is used to form the claimed thickness. Lovenich discloses application of a coating composition by inkjet where the coating is applied as a wet film in the range of 5-250 microns (see 0062). 
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the process of Le Bris et al. to include forming the decoration having a thickness within the range as taught by Cosentino et al. One would have been motivated to do so since both are directed to kitchen utensils receiving PTFE coatings along with decorative coatings for kitchen appliances while Cosentino discloses operable thicknesses of decorative layers for such appliances. It would have been further obvious to use inkjet printing to form such coatings having the claimed thicknesses as taught by Lovenich. One would have been motivated to do so since Lovenich teaches such thicknesses are achievable using inkjet printing. 
As to claim 3, the binder comprises a fluorocarbon (see 0110 of Le Bris et al.). 
As to claim 4, the substrate can be formed of metal, glass, ceramic or plastic (See 0038).
As to claim 5, the device can be a household appliance (such as an iron, plates, pots) (see 0039-0042 of Le Bris et al.).
As to claim 7, the composition can comprise fillers such as opacifying fillers (see 0017 of Le Bris et al.). 
As to claim 10, the heat-stable coating further comprises at least one decoration (see 0074 of Le Bris et al.).
As to claim 11, the process is applied using ink jet. 
As to claim 12, the coating can comprise a protective layer (See 0200 of Le Bris et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715